Citation Nr: 0310102	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  02-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.	Entitlement to a compensable evaluation for service-
connected scar on the right neck.  

3.	Entitlement to service connection for migraine 
headaches.  


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Albuquerque, New Mexico, which denied the veteran's claim 
of entitlement to service connection for a headache disorder, 
to include migraine headaches.  The RO granted the veteran's 
claims of entitlement to service connection for PTSD, 
evaluated as 50 percent disabling, and for a residual scar on 
the right neck, evaluated as 0 percent disabling.  The 
veteran filed a timely notice of disagreement as to the 
denial of service connection for headaches and as to the 
evaluations assigned for his service-connected PTSD and scar.  
The RO subsequently provided a statement of the case (SOC).  
In October 2002 the veteran perfected his appeal, and the 
issues were subsequently certified to the Board.  


REMAND

In a March 2003, the Board received a statement from the 
veteran in which he requested a Travel Board hearing before a 
Veterans Law Judge.  Therefore, the Board finds that this 
matter should be REMANDED to schedule the veteran for the 
next available Travel Board hearing before a Veterans Law 
Judge, as requested.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should schedule the requested 
hearing for the veteran, as the Travel 
Board docket permits.

2.  After the development above has been 
completed to the extent possible, the RO 
should review the record to ensure that it 
is adequate for appellate review, 
including whether the claims file contains 
the required documentation showing 
compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


